Exhibit 99.1 6th LEASE AMENDMENT THIS AGREEMENT made as of the 27th day of May 2, 2009 between INTERNATIONAL BUSINESS MACHINES CORPORATION, a New York corporation, having its principal office at New Orchard Road, Armonk, New York 10504 the "Landlord") and eMagin Corporation a Delaware corporation, having an office at 2070 Route 52, Hopewell Junction, NY 12533(the "Tenant"). WITNESSETH (Capitalized terms used and not defined herein shall have the meanings ascribed to them in the Lease). WHEREAS, the Landlord and the Tenant entered into a written Agreement of Lease dated May 28,1999, as amended by First Amendment dated July 9, 1999; Second Amendment dated January 29, 2001, Third Amendment dated May 28,2002, Fourth Amendment dated November 29, 2004 and Fifth Amendment dated September 1, 2006 (collectively, the "Lease"). WHEREAS, the Tenant desires to extend the lease term. NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration and of the mutual agreements hereinafter set forth, it is hereby mutually agreed to amend the Lease as follows. 1. The term of the Lease is hereby extended for a period of five (5)years("Extended Term")from June 1, 2009 to May 31, 2014, unless sooner terminated as hereinafter provided upon the same covenants, agreements, provisions and conditions that are contained in the Lease for the immediately prior Term, except as specifically provided herein. 2. Tenant is hereby granted the option to further extend the Term for the entire Premises only for one (1) consecutive five(5) year period of time ("Additional Extended Term"), subject to and upon the provisions set forth in this subparagraph and subject to a Rent to be determined by the Landlord in its sole discretion. The Additional Extended Term shall be upon the same covenants, agreements, provisions and conditions that are contained in this Lease for the Extended Term, except for provisions herein which are inapplicable to an Extended Term. 3. Any notice, request or demand under this Lease shall be in writing (except where oral notice is specifically provided for in this Lease) and shall be considered properly delivered when addressed as hereinafter provided, and (a) served personally, (b) sent by registered or certified (return receipt requested) and deposited in a United States general or branch post office, or (c) sent by a private overnight mail carrier. Anynotice, request or demand by Tenant to Landlord shall be addressed to: 1 International Business Machines Corporation Hudson Valley Research Park Mail Drop 65A 2070 Route 52 Hopewell Junction, New York 12533 Attn: Mr.
